Office ofCase
         Harris4:19-cv-03848
                County District Clerk - Marilyn
                                 Document         Filed on 10/04/19 in TXSD Page 1 ofPage
                                             1-1Burgess                              21 I of I



 HCDistrictclerk.com             DISCOUNT TRUCK PARTS & TIRES LLC vs.                           I 0/3/2019
                                 METROPOLITAN PROPERTY & CASUALTY
                                 INSURANCE CO
                                 Cause: 201958952 CDI: 7   Court: 295

 JUDGMENT/EVENTS
 Date  Description                       Order    Post Pgs Volume Filing             Person
                                         Signed   Jdgm     /Page Attorney            Filing
 9/27/2019   ANSWER ORIGINAL PETITION                  0           CONDER, DENNIS    METROPOLITAN
                                                                   D.                PROPERTY &
                                                                                     CASUALTY
                                                                                     INSURANCE CO

 8/22/2019   ORIGINAL PETITION                         0           GIBSON, ETHAN     DISCOUNT TRUCK
                                                                   GRAHAM            PARTS & TIRES LLC




                                                                                    EX~IT

                                                                             '-tL
https ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get=9fi G 2dv U cO...    I 0/3/20 19
      Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 2 of 21
                                                                                           8/22/2019 7:16 PM
                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                      Envelope No. 36211161
                          2019-58952 I Court: 295                                    By: Shaniece Richardson
                                                                                     Filed: 8/22/2019 7:16 PM

                                 CAUSE NO. _ _ __

 DISCOUNT TRUCK PARTS & TIRES,                    §     IN THE DISTRICT COURT OF
 LLC                                              §
    Plaintiff,                                    §
                                                  §
 v.                                               §         HARRIS C~Y, TEXAS

 METROPOLITAN PROPERTY &
                                                  §
                                                  §               rr""'«§
                                                                     ~
 CASUALTY INSURANCE CO.,                          §            T,f'~y
    Defendant.                                    §         _o~ICIAL DISTRICT
                          PLAINTIFF'S ORIGINAL PETITIO~~
        DISCOUNT TRUCK PARTS & TIRES, LLC files this~~on against its insurer,

METROPOLITAN PROPERTY & CASUALTY INSURANCE c)ibor failing to make payments
                                                        ~                        .


required by an insurance policy for covered los~sed by Hurricane Harvey.

                                        DISCOVERY MEL
                                                 0~

         1.   Plaintiff intends to conduct~overy under Level 2 of Rule 190.3.

                                 RULE 4~ERTIFICATI0N
                                         cg
        2.    Plaintiff seeks onl~@.onetary relief of less than $100,000, including
                          ~
damages of any kind, penal~ costs, expenses, interest, and attorney's fees.

                       ~ REQUEST FOR DISCLOSURES
                     IQ)~
        3.    Plaint~quests that Defendant disclose, within 50 calendar days of
                     .~
service, the i1#tion or material described in Tex. R. Civ. Proc. 194.2(a)-0.).

              {ff'                            PARTIES
        4.~~Plaintiff Discount Truck Parts & Tires, LLC is a limited liability

company registered under the laws of the State of Texas with its principal place of

business located in Harris County, Texas. Both of Discount Truck Parts & Tires,

LLC's members, Amyn and Ahmed N arsi, are domiciled in and citizens of Texas.


PLAINTIFF'S ORIGINAL COMPLAINT-PAGE 1
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 3 of 21




       5.      Defendant Metropolitan Property & Casualty Insurance Co. appears to

be a corporation registered under the laws of the State of Delaware and may be served

through its registered agent, C T Corporation System, 1999 Bryan St., Ste. 900,

Dallas, Texas 75201.

                                  JURISDICTION AND VENUE                    ~(@
                                                                            G   *
                                                                              .§;


       6.      This Court has jurisdiction because the amount in,~roversy is within

the jurisdictional limits of this Court.                          ,iJ!fa~
       7.      Venue is proper in Harris County, Texas~use the damage to the
                                                           Ii"@
Property occurred in this district, the demand for p l ~ t under the Policy was made

from this district, and payment was due to th~red in this district. Therefore, a

substantial part of the events or omission ~ n g rise to the claim occurred in this
                                             0




district.                                  ~di}
                                    BRE& OF CONTRACT

       8.      On or about Jul~@2017, Discount Truck Parts & Tires, LLC (the

"Insured") obtained an insud~policy (the "Policy") from Metropolitan Property and

Casualty Insurance       C:tJ}1?~Y (the "Insurer") covering the Insured's property at
10901 Wallisville   ~Q Houston, Texas 77013 (the "Prope1ty").
                   0~
       9.      ~~      about August 25, 2017, during Hurricane Harvey, the Property
               ~"
sustained~ of thousands of dollars of damage or loss covered by the Policy. The

causatio~ssessment of Becker Engineering, which shows that the damage or loss

was the result of an event classified as a covered loss under the Policy, is attached as

Exhibit A.




PLAINTIFF'S ORIGINAL COMPLAINT- PAGE 2
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 4 of 21




        10.     The Insured submitted a claim to the Insurer for the damage or loss

sustained during Hurricane Harvey on or before September 27, 2017. The Insured

satisfied all obligations and conditions precedent under the Policy, including

submitting the applicable proof of loss, permitting inspections of the ~QPerty, and
                                                                    ~~
providing the documentation supporting the claim. The assessmeny"" oynor Group

1·eflecting tens of thousands of dollars in damage or loss to the,.If~perty is attached

as Exhibit B.                                                 q'd1~
        11.     The Insurer wrongly denied the Insured's ~ under the Policy. The
                                                          0
Insurer now refuses to pay the full amount due u~he Policy to the Insured. By

failing to make the required payments, the I~~r has breached the terms of the

Policy, proximately causing the Insured t o , ~ damage .
                                           .. ~
        12.     The Insured seeks a m o ~ judgment for the full amount due under

the Policy plus reasonable and ne~ary attorney's fees, pre· and post-judgment

interest, and any statutory d ~ ' s permitted by applicable law.

                                ((mESERVATION OF RIGHTS

       13.      Based on ~otentially frivolous bases for denial of coverage provided

by the Insurer, th~Yurer's denial of coverage may have been in bad faith, involved
                   ¢   '@}
negligent or Ii;~~g misrepresentations, violated the Insurer's common law duties,
              ~
and vio~~tatuto1·y requirements of the Texas Insurance Code. Discovery is

needed to ascertain whether and the extent to which the Insurer is liable for

extracontractual claims.




PLAINTIFF'S ORIGINAL COMPLAINT- PAGE 3
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 5 of 21




       14.     The Insured reserves all rights to amend to include extracontractual

claims that will "relate back" to this filing if supported by the facts revealed in

discovery.



       15.
                                         PRAYER

               Plaintiff demands this case be tried to a jury on all~s so triable.
                                                                                                              *
                                                                                                              .~




Plaintiff requests the Court enter judgment that Defendant i&~e to Plaintiff for
                                                                                        ~
breach of contract and that Plaintiff is entitled to r e ~ all actual damages,

attorney's fees, costs of court, pre- and post-judgm~ interest, and any other

damages recoverable by Texas law.
                                                           ~
                                                               0f
                                                 ~~-~t7~y,tu_,bmitted,
                                                 ~ ,,,, J,4 r ·"i.1
                                                      l'   ,···::,:'    \·    -.
                                            ¢~    ,;·::,   ,i,./ *-<.w•':...,;>;,,,,-,.,.."'"" .   NI.'"•··
                                           §:' than G. Gibson        ·
                                      - ~r!@j Texas State Bar No. 24073131
                                      ~·      egibson@fulkersonlotz.com
                                    (Qi       FULKERSON LOTZ LLP
                                   @/         4511 Yoakum Blvd., Suite 200
                                 ~~           Houston, Texas 77006
                               ,~             Telephone: 713.654.5834
                               y              Facsimile: 713.654.5801


                       u(g~                      ATTORNEY-IN-CHARGE FOR PLAINTIFF

Nick Brown        ~
Texas State Bar~24092182
nbrown@fu'k   ~otz.com
FuLKERSON      ~ LLP
4511 Yoat~ · lvd., Suite 200
Housto~xas 77006
Telephone: 713.654.5845
Facsimile: 713.654.5801

OF COUNSEL FOR PLAINTIFF




PLAJNTIFF'S 01UGINAL COMPLAJNT- PAGE 4
     Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 6 of 21
                                                                                                     9/27/2019 8:29 AM
                                                                           Marilyn Burgess~ District Clerk Harris County
                                                                                               Envelope No. 37178911
                                                                                                       By: Kenya Kassie
                                                                                              Filed: 9/27/2019 8:29 AM

                                   CAUSE NO. 2019-58952

DISCOUNT TRUCK PARTS & TIRES, LLC, §                       IN THE DISTRICT COURT
                                                §
       Plaintiff                                §
                                                §
v.                                              §
                                                §          HARRIS COUNTY, TEXAS
METROPOLITAN PROPERTY &                         §
CASUALTY INSURANCE COMPANY,                     §
                                                §
       Defendant                                §          295TH JUDICIAL DISTRICT

              DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
                   INSURANCE COMPANY'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Metropolitan Property and Casualty Insurance Company, ("Defendant"),

and files this Original Answer, and in support thereof would respectfully show this Honorable

Court the following:

                                    I. GENERAL DENIAL

       I. I    Pursuant Rule 92 of the Texas Rules of Civil Procedure, Defendant

generally denies each and every, all and singular, the allegations contained within

Plaintiff's Original Petition, and demands strict proof thereon by a preponderance of the

credible evidence in accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

       2.1     Pleading in the affirmative, Defendant alleges all of the terms and provisions of

the policy of insurance issued to the Plaintiff by Metropolitan, including but not limited to the

following policy provisions:

                         BUSINESS OWNERS COVERAGE FORM

                                              ***
SECTION I - PROPERTY


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 1
     Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 7 of 21



A.    Coverage

      We will pay for direct physical loss of or damage to Covered Property at the premises
      described in the Declarations caused by or resulting from any Covered Cause of Loss.

      1.     Covered Property

             Covered Property includes Buildings as described under Paragraph a. below,
             Business Personal Property as described under Paragraph b. below, or both,
             depending on whether a Limit of Insurance is shown in the Declarations for that
             type of property. Regardless of whether coverage is shown in the Declarations for
             Buildings, Business Personal Property, or both, there is no coverage for prope1ty
             described under Paragraph 2. Property Not Covered.

             a.     Buildings, meaning the buildings and structures at the premises described
                    in the Declarations, including:

                    (1)    Completed additions;

                    (2)    Fixtures, including outdoor fixtures;

                    (3)    Permanently installed:

                           (a)     Machinery; and

                           (b)     Equipment;

                    (4)    Your personal prope1ty in apartments, rooms or common areas
                           furnished by you as landlord;

                    (5)    Personal property owned by you that is used to maintain or service
                           the buildings or structures or the premises, including:

                           (a)     Fire extinguishing equipment;

                            (b)    Outdoor furniture;

                            (c)    Floor coverings; and

                            (d)    Appliances used for refrigerating, ventilating, cooking,
                                   dishwashing or laundering;

                    (6)    If not covered by other insurance:

                            (a)    Additions under construction, alterations   and repairs to
                                   the buildings or structures;

                            (b)    Materials, equipment, supplies and temporary structures,
                                   on or within I 00 feet of the described premises, used for


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 2
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 8 of 21



                               making additions, alterations or repairs to the buildings or
                               structures.

          b.    Business Personal Property located in or on the buildings or structures at
                the described premises or in the open (or in a vehicle) within 100 feet of
                the buildings or structures or within I 00 feet of the premises described in
                the Declarations, whichever distance is greater, including:

                 (1)    Property you own that is used in your business;

                 (2)    Property of others that is in your care, custody or control, except as
                        otherwise provided in Loss Payment Property Loss Condition
                        Paragraph E.5.d.(3)(b);

                 (3)    Tenant's improvements and betterments.           Improvements      and
                        betterments are fixtures, alterations, installations or additions:

                        (a)    Made a part of the building or structure you occupy but do
                               not own; and

                        (b)    You acquired or made at your expense but cannot legally
                               remove;

                 (4)    Leased personal prope1ty which you have a contractual
                        responsibility to insure, unless otherwise provided for under
                        Paragraph 1.b.(2); and

                 (5)    Exterior building glass, if you are a tenant and no Limit Of
                        Insurance is shown in the Declarations for Building property. The
                        glass must be owned by you or in your care, custody or control.

     2.   Property Not Covered

          Covered Prope1ty does not include:

                                         ***
          d.     Land (including land on which the property is located), water, growing
                 crops or lawns (other than lawns which are pait of a vegetated roof);

          e.     Outdoor fences, radio or television antennas (including satellite dishes)
                 and their lead-in wiring, masts or towers, signs (other than signs attached
                 to buildings), trees, shrubs or plants (other than trees, shrubs or plants
                 which are part of a vegetated roof), all except as provided in the:

                 (1)    Outdoor Property Coverage Extension;

                 or



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 3
    Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 9 of 21



                  (2)    Outdoor Signs Optional Coverage;

                                           ***
     3.    Covered Causes Of Loss

           Direct physical loss unless the loss 1s excluded or limited under Section I -
           Property.

     4.    Limitations

           a.     We will not pay for loss of or damage to:

                                           ***
                  (5)    The interior of any building or strncture, or to personal property in
                         the building or strncture, caused by or resulting from rain, snow,
                         sleet, ice, sand or dust, whether driven by wind or not, unless:

                         (a)     The building or structure first sustains damage by a
                                 Covered Cause of Loss to its roof or walls t!U'ough which
                                 the rain, snow, sleet, ice, sand or dust enters; or

                         (b)     The loss or damage is caused by or results from thawing of
                                 snow, sleet or ice on the building or strncture.

                                           ***
           f.     Business Income

                  (1)    Business Income

                         (a)    We will pay for the actual loss of Business Income you
                                sustain due to the necessary suspension of your
                                "operations" during the "period of restoration". The
                                suspension must be caused by direct physical loss of or
                                damage to property at the described premises. The loss or
                                damage must be caused by or result from a Covered Cause
                                of Loss. With respect to loss of or damage to personal
                                property in the open or personal property in a. vehicle, the
                                described premises include the area within 100 feet of such
                                premises.

                                With respect to the requirements set forth in the preceding
                                paragraph, if you occupy only part of a building, your
                                premises mean:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 4
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 10 of 21



                             (i)     The portion of the building which you rent, lease or
                                     occupy;

                             (ii)    The area within I 00 feet of the building or within
                                     I 00 feet of the premises described in the
                                     Declarations, whichever distance is greater (with
                                     respect to loss of or damage to personal property in
                                     the open or personal property in a vehicle); and

                             (iii)  Any area within the building or at the described
                                    premises, if that area services, or is used to gain
                                     access to, the portion of the building which you
                                     rent, lease or occupy.
                       (b)   We will only pay for loss of Business Income that you
                             sustain during the "period of restoration" and that occurs
                             within 12 consecutive months after the date of direct
                             physical loss or damage. We will only pay for ordinary
                             payroll expenses for 60 days following the date of direct
                             physical loss or damage, unless a greater number of days is
                             shown in the Declarations.

                       (c)   Business Income means the:

                             (i)     Net Income (Net Profit or Loss before income
                                     taxes) that would have been earned or incurred if no
                                     physical loss or damage had occurred, but not
                                     including any Net Income that would likely have
                                     been earned as a result of an increase in the volume
                                     of business    due to favorable business conditions
                                     caused by the impact of the Covered Cause of Loss
                                     on customers or on other businesses; and

                             (ii)    Continuing normal operating expenses incurred,
                                     including payout.

                       (d)   Ordinary payroll expenses:

                             (i)     Means payroll expenses for all your employees
                                     except:

                                     i.     Officers;

                                     ii.    Executives;

                                     iii.   Department Managers;

                                     iv.    Employees under contract; and



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 5
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 11 of 21



                                    v.     Additional Exemptions        shown   in   the
                                           Declarations as:

                                               •   Job Classifications; or
                                               •   Employees
                             (ii)   Include:

                                    i.     Payroll;

                                    ii.    Employee benefits, if directly related to
                                           payroll;

                                    iii.   FICA payments you pay;

                                    iv.    Union dues you pay; and

                                    v.     Workers' compensation premiums.

                 (2)   Extended Business Income

                       (a)   If the necessary suspension of your "operations" produces a
                             Business Income loss payable under this policy, we will
                             pay for the actual loss of Business Income you incur during
                             the period that:

                             (i)    Begins on the date prope1iy except finished stock is
                                    actually repaired, rebuilt or replaced and
                                    "operations" are resumed; and

                             (ii)   Ends on the earlier of:

                                    i.     The date you could restore your
                                           "operations" with reasonable speed," to the
                                           level which would generate the Business
                                           Income amount that would have existed if
                                           no direct physical loss or damage had
                                           OCCU!Ted; or


                                    ii.    60 consecutive days after the date
                                           determined in Paragraph (a )(i) above, unless
                                           a greater number of consecutive days is
                                           shown in the Declarations.
                             However, Extended Business Income does not apply to loss
                             of Business Income incurred as a result of unfavorable
                             business conditions caused by the impact of the Covered
                             Cause of Loss in the area where the described premises are
                             located.



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER· PAGE 6
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 12 of 21



                       (b)    Loss of Business Income must be caused by direct physical
                               loss or damage at the described premises caused by or
                               resulting from any Covered Cause of Loss.

                 (3)   With respect to the coverage provided in tliis Additional Coverage,
                       suspension means:

                       (a)    The partial slowdown or complete cessation of your
                              business activities; or

                       (b)    That a part or all of the described premises is rendered
                              untenantable, if coverage for Business Income applies.

                 (4)   This Additional Coverage is not subject to the Limits of Insurance
                       of Section I - Prope1iy.

           g.    Extra Expense

                 (1)   We will pay necessary Extra Expense you incur        during     the
                       "period of restoration" that you would not have incmTed if there
                       had been no direct physical loss or damage to property at the
                       described premises. The loss or damage must be caused by or
                       result from a Covered Cause of Loss. With respect to loss of or
                       damage to personal property in the open or personal property in a
                       vehicle, the described premises include the area within 100 feet of
                       such premises.

                       With respect to the requirements set fotih in the preceding
                       paragraph, if you occupy only part of a building, your premises
                       mean:

                       (a)    The portion of the building which you rent, lease or
                              occupy;

                       (b)    The area within 100 feet of the building or within 100 feet
                              of the premises described in the Declarations, whichever
                              distance is greater (with respect to loss of or damage to
                              personal property in the open or personal property in a
                              vehicle); and

                       (c)    Any area within the building or at the described premises,
                              if that area services, or is used to gain access to, the portion
                              of the building which you rent, lease or occupy.

                 (2)   Extra Expense means expense incun-ed:

                       (a)    To avoid or minimize the suspension of business and to
                              continue "operations".


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 7
     Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 13 of 21



                                  (i)     At the described premises; or

                                   (ii)   At replacement premises or at temporary locations,
                                          including relocation expenses, and costs to equip
                                          and operate the replacement or temporary locations.

                           (b)    To minimize the suspension of business if you cannot
                                  continue

                           (c)    To:

                                   (i)    Repair or replace any prope1ty; or

                                   (ii)   Research, replace or restore the lost info1mation on
                                          damaged "valuable papers and records";

                                   to the extent it reduces the amount of loss that otherwise
                                   would have been payable under this Additional Coverage
                                   or Additional Coverage f. Business Income.

                    (3)    With respect to the coverage provided in this Additional Coverage,
                           suspension means:

                           (a)     The partial slowdown or complete cessation of your
                                   business activities; or

                           (b)     That a pmt or all of the described premises is rendered
                                   untenantable, if coverage  for Business Income applies.

                    (4)    We will only pay for Extra Expense that occurs within 12
                           consecutive months after the date of direct physical loss or
                           damage. This Additional Coverage is not subject to the Limits of
                           Insurance of Section I - Property.

                                            ***
B.     Exclusions

       I.    We will not pay for loss or damage caused directly or indirectly by any of the
             following. Such loss or damage is excluded regardless of any other cause or event
             that contributes concuITently or in any sequence to the loss. These exclusions
             apply whether or not the loss event results in widespread damage or affects a
             substantial area.

             a.     Ordinance Or Law

                    (1)    The enforcement of or compliance with any ordinance or law:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 8
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 14 of 21



                         (a)    Regulating the construction, use or repair of any property;
                                or

                         (b)    Requiring the tearing down of any property, including the
                                cost of removing its debris.

                 (2)     This exclusion, Ordinance Or Law, applies whether the loss results
                         from:

                         (a)    An ordinance or law that is enforced even if the property
                                has not been damaged; or

                         (b)    The increased costs incurred to comply with an ordinance
                                or law in the course of construction, repair, renovation,
                                remodeling or demolition of property or removal of its
                                debris, following a physical loss to that property.

                                          ***
           g.    Water

                 (1)     Flood, surface water, waves (including tidal wave and tsunami),
                         tides, tidal water, overflow of any body of water, or spray from any
                         of these, all whether or not driven by wind (including stmm surge);

                                          ***
           i.    Collapse

                 (1)     Collapse, including any of the following conditions of property or
                         any part of the prope1iy:

                         (a)    An abrupt falling down or caving in;

                         (b)    Loss of structural integrity, including separation of parts of
                                the property or property in danger of falling down or caving
                                in; or

                         (c)    Any cracking, bulging, sagging, bending, leaning, settling,
                                shrinkage or expansion as such condition relates to
                                Paragraph i.(l)(a) or i.(l)(b).

                 But if collapse results in a Covered Cause of Loss at the described
                 premises, we will pay for the loss or damage caused by that Covered
                 Cause of Loss.

                 (2)     This Exclusion i. does not apply:




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 9
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 15 of 21



                          (a)    To the extent that coverage is provided underthe Additional
                                 Coverage- Collapse; or

                          (b)    To collapse caused by one or more of the following:

                                 (i)      The "specified causes ofloss";

                                 (ii)     Breakage of building glass;

                                 (iv)     Weight of rain that collects on a roof; or
                                 (iv)     Weight of people or personal property.

                                           ***
           k.     Neglect

                  Neglect of an insured to use all reasonable means to save and preserve
                  prope1iy from fmther damage at and after the time of loss.

           I.     Other Types Of Loss

                  (1)    Wear and tear;

                  (2)    Rust or other corrosion, decay, deterioration, hidden or latent
                         defect or any quality in property that causes it to damage or destroy
                         itself;

                                           ***
                 But if an excluded cause of loss that is listed in Paragraphs (1) through (7)
                 above results in a "specified cause of loss" or building glass breakage, we
                 will pay for the loss or damage caused by that "specified cause of loss" or
                 building glass breakage.

                                           ***
           p.    Continuous Or Repeated Seepage Or Leakage Of Water

                 Continuous or repeated seepage or leakage of water, or the presence or
                 condensation of humidity, moisture or vapor, that occurs over a period of
                 14 days or more.

     3.   We will not pay for loss or damage caused by or resulting from any of the
          following Paragraphs a. through c. But if an excluded cause of loss that is listed in
          Paragraphs a. through c. results in a Covered Cause of Loss, we will pay for the
          loss or damage caused by that Covered Cause of Loss.

          a.     Weather Conditions



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 10
     Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 16 of 21



                     Weather conditions. But this exclusion only applies if weather conditions
                     contribute in any way with a cause or event excluded in Paragraph B.1.
                     above to produce the loss or damage.

                                              ***
              c.     Negligent Work

                     Faulty, inadequate or defective:

                     (1)     Planning, zoning, development, surveying, siting;

                     (2)     Design, specifications, workmanship, repair, construction,
                             renovation, remodeling, grading, compaction;

                     (3)     Materials used in repair, construction, renovation or remodeling; or

                      (4)    Maintenance;

                     of part or all of any property on or off the described premises.

                                              ***
D.     Deductibles

       1.     We will not pay for loss or damage in any one occun-ence until the amount ofloss
              or damage exceeds the Deductible shown in the Declarations. We will then pay
              the amount of loss or damage in excess of the Deductible up to the applicable
              Limit of Insurance of Section I - Property.

       2.2    Pleading further, Defendant would also assert that Plaintiff has failed to comply

with the terms and conditions of the insurance policy issued by Metropolitan Property and

Casualty Insurance Company to the Plaintiff. Specifically, the subject insurance policy provides

as follows:

E.     Property Loss Conditions

                                              ***
       2.     Appraisal

              a.      If we and you disagree on the amount of loss, either may make written
                      demand for an appraisal of the loss. In this event, each party will select a
                      competent and impartial appraiser and notify the other of the appraiser
                      selected within 20 days of such demand. The two appraisers will select an



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 11
   Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 17 of 21



                 umpire. If they cannot agree within 15 days upon such umpire, either may
                 request that selection be made by a judge of a court having jurisdiction.
                 Each appraiser will state separately the amount of loss. If they fail to
                 agree, they will submit their differences to the umpire. A decision agreed
                 to by any two will be binding as to the amount of loss. Each party will:

                 (1)     Pay its chosen appraiser; and

                 (2)     Bear the other expenses of the appraisal and umpire equally.

           b.    If there is an appraisal:

                 (1)     You will retain your right to bring a legal action against us, subject
                         to the provisions of Paragraph E.4. Legal Action Against Us
                         Prope1ty Loss Condition; and

                 (2)     We will still retain our right to deny the claim.

     3.    Duties In The Event Of Loss Or Damage

           a.    You must see that the following are done in the event of loss or damage to
                 Covered Property:

                 (1)     Notify the police if a law may have been broken.

                 (2)     Give us prompt notice of the loss or damage. Include a description
                         of the prope1ty involved. However, with respect to loss or damage
                         in the state of Texas caused by windstorm or hail in the catastrophe
                         area as defined by the Texas Insurance Code, any claim must be
                         filed with us not later than one year after the date of the loss or
                         damage that is the subject of the claim, except that a claim may be
                         filed after the first anniversary of the date of the loss or damage for
                         good cause shown by the person filing the claim.

                 (3)     As soon as possible, give us a description of how, when and where
                         the loss or damage occurred.

                 (4)     Take all reasonable steps to protect the Covered Prope1ty from
                         further damage, and keep a record of your expenses necessary to
                         protect the Covered Prope1ty, for consideration in the settlement of
                         the claim. This will not increase the Limits of Insurance of Section
                         I - Property. However, we will not pay for any subsequent loss or
                         damage resulting from a cause of loss that is not a Covered Cause
                         of Loss. Also, if feasible, set the damaged property aside and in the
                         best possible order for examination.




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 12
    Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 18 of 21



                  (5)   At our request, give us complete inventories of the damaged and
                        undamaged prope1ty. Include quantities, costs, values and amount
                        ofloss claimed.

                  (6)   As often as may be reasonably required, permit us to inspect the
                        property proving the loss or damage and examine your books and
                        records.

                        Also permit us to take samples of damaged and undamaged
                        property for inspection, testing and analysis, and permit us to make
                        copies from your books and records.

                 (7)    Send us a signed, sworn proof of loss containing the information
                        we request to investigate the claim. You must do this within 91
                        days after our request. We will supply you with the necessary
                        forms.

                  (8)   Cooperate with us in the investigation or settlement of the claim.

                 (9)    Resume all or part of your "operations" as quickly as possible.

           b.    We may examine any insured under oath, while not in the presence of any
                 other insured and at such times as may be reasonably required, about any
                 matter relating to this insurance or the claim, including an insured's books
                 and records. In the event of an examination, an insured's answers must be
                 signed.

     4.    Legal Action Against Us

           a.    Except as provided in Paragraph b., no one may bring a legal action
                 against us under this insurance unless:

                 (1)    There has been full compliance with all of the terms of this
                        insurance; and

                 (2)    The action is brought within two years and one day from the date
                        the cause of action first accrues. A cause of action accrues on the
                        date of the initial breach of our contractual duties as alleged in the
                        action.

           b.    With respect to loss or damage in the state of Texas caused by windstorm
                 or hail in the catastrophe area as defined by the Texas Insurance Code, no
                 one may bring a legal action against us under this insurance, unless:

                 (1)    There has been full compliance with all of the terms of this
                        insurance; and

                 (2)    The action is brought within the earlier of the following:


DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 13
    Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 19 of 21



                              (a)     Two years and one day from the date we accept or reject
                                      the claim; or

                              (b)     Three years and one day from the date of the loss or
                                      damage that is the subject of the claim.

               This Paragraph 4. does not apply to Paragraph E.3. Legal Action Against Us
               Liability And Medical Expenses General Condition in Section II - Liability.

       2.2     Pleading fmiher, Plaintiff failed to promptly repair the subject property and based

upon information and belief, has not perfo1med necessary repairs to the property.

       2.3     Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate its covered damages, if any, due to any wind/hmTicane that allegedly occurred on or

about August 26, 2017 from any other pre-existing and/or wind/hurricane related damages.

       2.4     As an additional affirmative defense, Defendant asserts that Plaintiffs damages at

issue in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to

Defendant and over which Defendant has and exercised no control.

       2.5     Defendant affirmatively pleads that the damages sought by this lawsuit against

it were, in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff

and/or third person(s) over whom Defendant did not control, had no right of control, and/or no

duty over which to exercise control. Plaintiffs and/or these third person(s)' acts and/or

omissions were the sole proximate cause, sole producing cause, proximate cause, or a cause of

the injuries and damages alleged by Plaintiff and cannot be attributed to Defendant.

       2.6     For further affirmative defense, Defendant asse1is comparative fault.

       2. 7    For further affirmative defense, Defendant asse1is contributory negligence and

proportionate responsibility as a bar to Plaintiffs claims.

       2.8     By way of additional affirmative defense, Defendant asserts that Plaintiff's

damages, if any, were caused by a new and independent cause or causes not reasonably



DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 14
     Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 20 of 21



foreseeable by Defendant. This new and independent cause(s) was the immediate and efficient

cause of injury, if any, to Plaintiff. The acts or omissions alleged by Plaintiff against

Defendant were remote and were not the proximate or producing cause of any of any of

Plaintiffs alleged damages.

       2.9     Defendant affirmatively pleads the fortuity doctrine as a bar to recovery.

Plaintiff cannot recover against Defendant for any pre-existing damages and/or damages that

were already losses-in-progress.

       2.10    By way of additional affirmative defense, Defendant asserts that Plaintiff is

barred from recovery under the doctrine of concurrent causation.

       2.11    As an additional defense, Defendant asserts the doctrine of excessive demand. In

addition and without waiving the foregoing, Plaintiffs right, if any, to an award of attorney's

fees is governed by application of TEX. INS. CODE § 542A.007.

                                         III. JURY DEMAND

       3.1     Defendant demands trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER - PAGE 15
      Case 4:19-cv-03848 Document 1-1 Filed on 10/04/19 in TXSD Page 21 of 21



                                          Respectfully submitted,

                                           STACY I CONDER I ALLEN LLP

                                                              ls1
                                          By:


                                          901 Main Street, Suite 6200
                                          Dallas, Texas 75202
                                          (214) 748-5000
                                          (214) 748-1421 FAX
                                          conder@stacyconder.com

                                          ATTORNEYS FOR DEFENDANT
                                          METROPOLITAN PROPERTY AND
                                          CASUALTY INSURANCE COMPANY

                                 CERTIFICATE OF SERVICE

                                                  :Z/J'[~y
       The undersigned hereby certifies that on the         of September, 2019, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.                                      /'"


                                          Denni
PAN/PLDG/631842.1/001466.19218




DEFENDANT METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY'S ORIGINAL ANSWER- PAGE 16
